Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 1 of 70




                      EXHIBIT A
FilingCase 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 2 of 70
       # 113962365  E-Filed 09/25/2020 10:18:06 AM
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 3 of 70
FilingCase 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 4 of 70
       # 113664166  E-Filed 09/21/2020 10:41:04 AM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ALLPLUS COMPUTER SYSTEMS CORP.,
        a Florida profit corporation,

               Plaintiff,                                                                          CASE NO.: ___________________

        v.

        CISCO SYSTEMS, INC., a foreign profit
        corporation,

              Defendant.
        ______________________________________/

                                    COMPLAINT FOR DECLARATORY RELIEF

               Plaintiff, ALLPLUS COMPUTER SYSTEMS CORP. (the “Plaintiff”), a Florida profit
        corporation, by and through its undersigned counsel, sues the defendant, CISCO SYSTEMS, INC.
        (the “Defendant”), a foreign profit corporation registered to conduct business in the State of
        Florida, and alleges:

                                                                    Introduction

               1.      This is an action for declaratory relief pursuant to § 86.021 of the Florida Statutes
        to declare a certain purported guaranty executed by the Plaintiff in the Defendant’s favor invalid
        and unenforceable because it lacks sufficient consideration and attempts to guarantee an agreement
        which expressly cannot be operative on the date upon which the guaranty was executed.

               2.      The Plaintiff requests a speedy hearing and advance on the Court’s trial calendar
        pursuant to § 86.111 of the Florida Statutes.

                                                   Parties, Jurisdiction and Venue

               3.      The Plaintiff is a corporation organized and existing under the laws of the State of
        Florida, with its principal place of business located in Miami-Dade County, Florida.

               4.      The Defendant is a corporation organized and existing under the laws of the State
        of California and registered to conduct business in the State of Florida, with its principal place of
        business in Santa Clara County, California.
                                                         BARON, BRESLIN & SARMIENTO, ATTORNEYS AT LAW
                                         THE DUPONT BUILDING, 169 EAST FLAGLER STREET, SUITE 700, MIAMI, FLORIDA 33131
                                                        PRIMARY EMAIL: ESERVICE@RICHARDBARONLAW.COM
                            TELEPHONE: (305) 577-4626 / TELEFAX: (305) 577-4630 / JERRY BRESLIN, ESQ., EMAIL - JB@RICHARDBARONLAW.COM

                                                                      Page 1 of 6
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 5 of 70




           5.       Venue for this action properly lies in the Eleventh Judicial Circuit pursuant to the
   provisions of Sections 47.011 and 47.051, as the cause of action accrued in the Eleventh Judicial
   Circuit and the property in litigation, namely the Plaintiff’s money sought by the Defendant in
   enforcement of the Guarantee, is located within the Eleventh Judicial Circuit.

                                                                  COUNT I

                DECLARATORY JUDGMENT SETTING ASIDE THE GUARANTEE

           6.       The Plaintiff hereby realleges and incorporates paragraphs one (1) through five (5)
   supra as if fully set forth herein.

           7.       The Plaintiff and the Defendant are alleged by the Defendant to be parties to a
   purported Guarantee (the Plaintiff asserts that the document is not binding or enforceable but for
   ease of reference will be referred to hereinafter as the “Guarantee”) dated November 30, 2016.
   (attached hereto and incorporated herein as Exhibit A providing the purported Guarantee).

           8.       The Guarantee was never executed by the Defendant.

           9.       The Guarantee purports to apply California law to the interpretation of the
   document.

           10.      However, if the Guarantee is not binding, then Florida law would apply.

           11.      The Guarantee is not a valid or enforceable document and therefore is not binding
   under either Florida law or California law and its venue provisions unenforceable.

           12.      Pursuant to that Guarantee, the Plaintiff guaranteed all sums due to the Defendant,
   up to $400,000.00, under a “Specialty Two Tier NonExclusive Distributor Agreement for Small
   Business dated from September 9, 2009 and subsequent amendments[] . . . .” Id. at 1, § A; see also
   id. at 1, § 1. (hereinafter the “Guaranteed Agreement”). (attached hereto and incorporated herein
   as Exhibit B).

           13.      The Guarantee was only to “be effective from the date of last signature below and
   [to] continue in force until elapsed ninety (90) days following [] the Agreement’s Effective Date
   of termination.” Id. at 1, § 2.

           14.      The Small Business Two-Tier NonExclusive Distributor Agreement (the
   “Guaranteed Agreement”) Terms and Conditions set forth that it “shall commence on the Effective
                                                    BARON, BRESLIN & SARMIENTO, ATTORNEYS AT LAW
                                    THE DUPONT BUILDING, 169 EAST FLAGLER STREET, SUITE 700, MIAMI, FLORIDA 33131
                                                   PRIMARY EMAIL: ESERVICE@RICHARDBARONLAW.COM
                       TELEPHONE: (305) 577-4626 / TELEFAX: (305) 577-4630 / JERRY BRESLIN, ESQ., EMAIL - JB@RICHARDBARONLAW.COM

                                                                 Page 2 of 6
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 6 of 70




   Date and continue through to the 30th November 2011, unless sooner terminated, as set forth
   below. [It could] be renewed thereafter, for another successive two (2) year term[] . . . .” Exhibit
   B, § 19.1 (affixing the Guaranteed Agreement).

          15.     Accordingly, the Guaranteed Agreement is clear that there can only be one (1)
   single successive two (2) years term, carrying the terms of the Agreement through, at the latest
   possible date, November 30, 2013.

   A.     California Law.

          16.     Subsection (4) of Section 1550 of the California Civil Code provides that “[i]t is
   essential to the existence of a contract that there should be: . . . [a] sufficient cause or
   consideration.”

          17.     Section 2792 of the California Civil Code states that

          [w]here a suretyship obligation is entered into at the same time with the original
          obligation, or with the acceptance of the latter by the creditor, and forms with that
          obligation a part of the consideration to him, no other consideration need exist. In
          all other cases there must be a consideration distinct from that of the original
          obligation.
          18.     The seminal case on point applying Section 2792 of the California Civil Code dates
   back to 1935 and explains that “[a] guaranty of an antecedent debt of another must be supported
   by a consideration distinct from the original obligation[.]” Pacific States Sav. Etc. Co. v. Stowell,
   7 Cal. App. 2d 280 (Cal. Ct. App. 1935).

          19.     Because the Guarantee is entirely devoid of consideration from the Defendant and
   expressly seeks to guaranty an antecedent debt of another, the Guarantee is invalid and
   unenforceable. See Exhibit 1, passim (lacking any consideration).

          20.     Furthermore, because the Guarantee seeks, on November 30, 2016, to guaranty an
   Agreement which expressly cannot be enforceable beyond November 30, 2013, the Guarantee is
   invalid and unenforceable. See id. at 1.

   B.     Florida Law.

          21.     The law in Florida is well settled dating back to 1851 that every “contract[] must
   have [] actual, valid and valuable consideration to support it. If there is no consideration, it is
   nudum pactum; for the law of the land supplies no means, nor affords any remedy to compel the
                                                  BARON, BRESLIN & SARMIENTO, ATTORNEYS AT LAW
                                  THE DUPONT BUILDING, 169 EAST FLAGLER STREET, SUITE 700, MIAMI, FLORIDA 33131
                                                 PRIMARY EMAIL: ESERVICE@RICHARDBARONLAW.COM
                     TELEPHONE: (305) 577-4626 / TELEFAX: (305) 577-4630 / JERRY BRESLIN, ESQ., EMAIL - JB@RICHARDBARONLAW.COM

                                                               Page 3 of 6
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 7 of 70




   performance of an agreement made without sufficient consideration.” Lines v. Smith, 4 Fla. 47, 50
   (Fla. 1851).

          22.      “In Florida, a guaranty executed independently of the principal contract must be
   supported by separate consideration.” Lenbro Holding, Inc. v. Falic, 503 Fed. Appx. 906, 908
   (11th Cir. 2013) (citing Texaco, Inc. v. Giltak Corp., 492 So.2d 812, 814 (Fla. 1st DCA 1986)).

          23.      The United States Court of Appeals for the Eleventh Circuit went on to explain that

          Florida courts have carved out a limited exception to this rule where the principal
          and guaranty contracts are executed as part of the same transaction. [Citation
          omitted.] However, Florida courts have limited this exception to apply only where
          the principal and guaranty contracts are, or should have been, executed at the same
          time.

   Id. at *908 (citing Texaco, 492 So.2d at 814; von Dunser v. Se. First Nat’l Bank of Miami, 367
   So.2d 1094, 1095 (Fla. 3d DCA 1979); Barnett Bank of S. Fla., N.A. v. University Gynecological
   Assocs., Inc., 638 So.2d 595, 595 (Fla. 4th DCA 1994); Gordon v. Corporate Ins. Services, Inc.,
   374 So.2d 603, 604 (Fla. 3d DCA 1979)).

          24.      Finally, “[u]nder Florida law, ‘[a] promise, no matter how slight, qualifies as
   consideration if the promisor agrees to do something that he or she is not already obligated to do.’”
   Id. at 909 (quoting Indus., Invs. & Agencies (Bahamas), Ltd. v. Panelfab Int’l Corp., 529 F.2d
   1203, 1211 (5th Cir. 1976)).
          25.      Accordingly, as it is under California law, the Guarantee is also invalid and
   unenforceable under Florida law because it lacks sufficient consideration, was not executed
   contemporaneously with the Agreement, and does not contain a promise for the Defendant to do
   something which it was not already obligated to do.

   C.     Venue.

          26.      “Authorities from the earliest time to the present unanimously hold that no court
   will lend its assistance in any way towards carrying out the terms of an illegal contract.” Epic Sys.
   Corp. v. Lewis, 138 S. Ct. 1612, 1645 (2018).

          27.      “Florida Courts are directed to give effect to agreements on forum selection in order
   to ‘recognize the legitimate expectations of the contracting parties.’” America Online, Inc. v.

                                                   BARON, BRESLIN & SARMIENTO, ATTORNEYS AT LAW
                                   THE DUPONT BUILDING, 169 EAST FLAGLER STREET, SUITE 700, MIAMI, FLORIDA 33131
                                                  PRIMARY EMAIL: ESERVICE@RICHARDBARONLAW.COM
                      TELEPHONE: (305) 577-4626 / TELEFAX: (305) 577-4630 / JERRY BRESLIN, ESQ., EMAIL - JB@RICHARDBARONLAW.COM

                                                                Page 4 of 6
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 8 of 70




   Booker, 781 So.2d 423, 425 (Fla. 3d DCA 2001) (quoting Manrique v. Fabbri, 493 So.2d 437,
   440 (Fla. 1986)).

           28.     “The only exception to this general rule is narrowly drawn where there is a showing
   that enforcement would be unreasonable or unjust; the exception is not triggered by mere
   inconvenience or additional expense.” Id. (citing Manrique, 493 So.2d at 440).

           29.     Here, enforcing the venue provision in the invalid and unenforceable Guarantee
   would be unreasonable and unjust considering the lodestar of justice that Courts will not lend their
   hands in carrying out illegal contracts, and this Court should not lend its hand in carrying out the
   venue provision of the invalid and unenforceable Guarantee.

           30.     For that reason, venue for this litigation is not limited to California.

           31.     Section 47.011 of the Florida Statutes provides that actions shall be brought “only
   in the county where the defendant resides, where the cause of action accrued, or where the property
   in litigation is located.”

           32.     Since the cause of action accrued in Miami-Dade County, Florida considering that
   the Plaintiff, the sole executing party of the Guarantee, is located in Miami-Dade County, Florida,
   and also since the property in litigation, namely the Plaintiff’s money sought in enforcement of the
   Guarantee, is located in Miami-Dade County, Florida, venue is proper in Miami-Dade County,
   Florida.

   D.      Attorney’s Fees.

           33.     Finally, the Plaintiff has become required to retain the undersigned counsel to
   litigate this action and is required to pay such counsel reasonable attorney’s fees.

           34.     While Section 11 of the Guarantee renders the Plaintiff unilaterally responsible for
   the Defendant’s attorney’s fees and costs, that provision must be mutual because “Section 1717
   [of the California Civil Code] was originally enacted to make one-side attorney’s fees clauses
   reciprocal . . . . [and] was subsequently amended to extend to reciprocal attorney fees clauses as
   well as one-sided clauses, in order to establish uniform treatment of fee recoveries in all actions
   on contracts containing attorney fees clauses and to eliminate distinctions based upon whether fee
   recovery is statutory or contractual.” Douglas E. Barnhart, Inc. v. CMC Fabricators, Inc., 2011
   Cal. App. 4th 230, 245-46 (Cal. Ct. App. 2012).
                                                    BARON, BRESLIN & SARMIENTO, ATTORNEYS AT LAW
                                    THE DUPONT BUILDING, 169 EAST FLAGLER STREET, SUITE 700, MIAMI, FLORIDA 33131
                                                   PRIMARY EMAIL: ESERVICE@RICHARDBARONLAW.COM
                       TELEPHONE: (305) 577-4626 / TELEFAX: (305) 577-4630 / JERRY BRESLIN, ESQ., EMAIL - JB@RICHARDBARONLAW.COM

                                                                 Page 5 of 6
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 9 of 70




          35.        The result is the same under Florida law. § 57.105 (7) of the Florida Statutes
   provides that a unilateral grant of attorney’s fees to one party is deemed to be reciprocal by statute.

          WHEREFORE, the Plaintiff respectfully requests that this Honorable Court issue an order
   declaring that:

                a. venue is appropriate in Miami-Dade County Florida as the Guarantee is void and
                     unenforceable and therefore the venue provisions are not binding;
                b. if applying California law as the Guarantee requires, the Guarantee should be set
                     aside and voided because (i) it lacks sufficient consideration and (ii) it seeks to
                     Guarantee an Agreement that cannot possibly be effective on the date on which the
                     Guarantee was executed;
                c. applying Florida law requires the same result;
                d. that the Defendant must pay the Plaintiff’s reasonable attorney’s fees and costs
                     considering that the attorney’s fees clause in Section 11 of the Guarantee must favor
                     both parties under either California law or Florida law; and
                e. any and all other relief this Honorable Court deems just and proper.


                                                                      Respectfully submitted,

                                                                      /s/ Jerry Breslin

                                                                      Jerry Breslin, Esq.
                                                                      Florida Bar No. 269573
                                                                      BARON, BRESLIN & SARMIENTO,
                                                                       ATTORNEYS AT LAW
                                                                      The Dupont Building
                                                                      169 East Flagler Street, Suite 700
                                                                      Miami, FL 33131
                                                                      Tel.: (305) 577-4626 | Fax: (305) 577-4630
                                                                      E-mails: EService@RichardBaronLaw.com
                                                                                JB@RichardBaronLaw.com


   Dated this 21st Day of September, 2020.




                                                     BARON, BRESLIN & SARMIENTO, ATTORNEYS AT LAW
                                     THE DUPONT BUILDING, 169 EAST FLAGLER STREET, SUITE 700, MIAMI, FLORIDA 33131
                                                    PRIMARY EMAIL: ESERVICE@RICHARDBARONLAW.COM
                        TELEPHONE: (305) 577-4626 / TELEFAX: (305) 577-4630 / JERRY BRESLIN, ESQ., EMAIL - JB@RICHARDBARONLAW.COM

                                                                  Page 6 of 6
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 10 of 70




                           EXHIBIT A




                                     Exhibit A
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 11 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 12 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 13 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 14 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 15 of 70




                           EXHIBIT B




                                     Exhibit B
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 16 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 17 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 18 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 19 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 20 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 21 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 22 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 23 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 24 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 25 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 26 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 27 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 28 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 29 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 30 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 31 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 32 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 33 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 34 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 35 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 36 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 37 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 38 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 39 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 40 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 41 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 42 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 43 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 44 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 45 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 46 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 47 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 48 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 49 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 50 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 51 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 52 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 53 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 54 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 55 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 56 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 57 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 58 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 59 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 60 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 61 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 62 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 63 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 64 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 65 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 66 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 67 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 68 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 69 of 70
Case 1:20-cv-24398-XXXX Document 1-1 Entered on FLSD Docket 10/26/2020 Page 70 of 70
